        Case 1:19-cv-00662-CFC-CJB Document 37 Filed 01/21/20 Page 1 of 14 PageID #: 636



                                 IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF DELAWARE

        CAREDX, INC.,
                               Plaintiff,                         C.A. No. 19-cv-662-CFC-CJB
                 V.

        NATERA, INC.,                                             JURY TRIAL DEMANDED
                               Defendant.


                                              SCHEDULING ORDER

                  This ITf'tilday of }atiV~>t). 2020, the Court having conducted an initial Rule 16

         scheduling and planning conference pursuant to Federal Rule of CiviJ Procedure l 6(b) and

         Local Rule 16.1 on January 13, 2020, and the parties having determined after discussion that the

         matter cannot be resolved at this juncture by settlement, voluntary mediation, or binding

         arbitration;

                  IT IS ORDERED that:

                  1.     Rule 26(a)(l) Initial Disclosures and E-Discovery Default Standard. Unless

         otherwise agreed to by the parties, the parties shall make their initial disclosures pursuant to

         Federal Rule of Civil Procedure 26(a)(l) within ten (10) days of the date of this Order. If they

         have not already done so, the parties are to review the Court's Default Standard for Discovery,

         Including Discovery of Electronically Stored Information ("ESI"), which is posted on

         Magistrate Judge Burke's section of the Court's website (http://www.ded.uscourts.gov) under

         the "Guidelines" tab, and is incorporated herein by reference.

                  2. .   Joinder of Other Parties and Amendment of Pleadings. All motions to join

         other parties, and to amend or supplement the pleadings shall be filed on or before March 2,

         2020.



                                                           1
(',''
Case 1:19-cv-00662-CFC-CJB Document 37 Filed 01/21/20 Page 2 of 14 PageID #: 637



          3.    Discovery. Unless otherwise ordered by the Court, the limitations on

 discovery set forth in Local Rule 26.1 shall be strictly observed.

                a.      Discovery Cut Off. All discovery in this case shall be initiated so

 that it will be completed on or before July 24, 2020.

                b.      Document Production. Document production shall be substantially

 complete by May 15, 2020. The parties agree to meet and confer in good faith at an

 appropriate time in order to discuss any modifications to the District of Delaware Default

 Standard.

                c.      Requests for Admission. A maximum of 25 requests for admission are

 permitted for each side. Each side is permitted an unlimited number of requests for admission

 for authentication of documents, subject to objections based on undue burden. Requests for

 admission directed to document authentication shall be clearly denoted as such, and shall be

 served separately from any requests for admission subject to the numerical limitations stated

 above.

                d.      Interrogatories.

                        1.      A maximum of 25 interrogatories, including contention

 interrogatories, are permitted for each side.

                        11.     The Court encourages the parties to serve and respond to

 contention interrogatories early in the case. In the absence of agreement among the parties,

 contention interrogatories, if filed, shall first be addressed by the party with the burden of

 proof. The adequacy of all interrogatory answers shall, in part, be judged by the level of detail

 each party provides; i.e., the more detail a party provides, the more detail a party shall receive.




                                                   2
Case 1:19-cv-00662-CFC-CJB Document 37 Filed 01/21/20 Page 3 of 14 PageID #: 638



                e.      Depositions.

                        1.      Limitation on Hours for Deposition Discovery. Each side

 is limited to a total of 49 hours of taking testimony by deposition upon oral examination.

                        ii.     Location of Depositions. Any party or representative (officer,

 director, or managing agent) of a party filing a civil action in this district court must ordinarily

 be required, upon request, to submit to a deposition at a place designated within this district.

. Exceptions to this general rule may be made by order of the Court. A defendant who becomes a

 counterclaimant, cross-claimant, or third-party plaintiff shall be considered as having filed an

 action in this Court for the purpose of this provision. Nothing in the foregoing prevents the

 parties from using mutually acceptable deposition locations that are convenient for the

 witnesses.

                f.      Disclosure of Expert Testimony ..

                        1.      Expert Reports. For the party who has the initial burden of proof

 on the subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on

 or before August 7, 2020 The supplemental disclosure to contradict or rebut evidence on the

 same matter identified by another party is due on or before September 4, 2020. Reply expert

 reports from the party with the initial burden of proof are due on or before September 23, 2020.

 No other expert reports will be permitted without either the consent of all parties or leave of the

 Court. Along with the submissions of the expert reports, the parties shall advise of the dates and

 times of their experts' availability for deposition.

                        11.     Objections to Expert Testimony. To the extent any objection to

 expert testimony is made pursuant to the principles announced in Daubert v. Merrell Dow




                                                    3
Case 1:19-cv-00662-CFC-CJB Document 37 Filed 01/21/20 Page 4 of 14 PageID #: 639



 Pharm., Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall

 be made by motion no later than the deadline for dispositive motions set forth herein, unless

 otherwise ordered by the Court.

                g.      Discovery Matters and Disputes Relating to Protective Orders.

                        1.      Any discovery motion filed without first complying with the

 following procedures will be denied without prejudice to renew pursuant to these

 procedures.

                        11.     Should counsel find, after good faith efforts-including verbal

 communication among Delaware and Lead Counsel for all parties to the dispute-that they are

 unable to resolve a discovery matter or a dispute regarding a protective order (other than that

 involving the initial drafting of a protective order, which is discussed further below), the

 parties involved in the discovery matter or protective order dispute shall submit a joint letter in

 substantially the following form:

                                Dear Judge Burke:

                                The parties in the above-referenced matter
                                write to request the scheduling of a
                                discovery teleconference.

                                The following attorneys, including at least
                                one Delaware Counsel and at least one Lead
                                Counsel per party, participated in a verbal
                                meet-and-confer (in person and/or by
                                telephone) on the following date(s):

                                Delaware Counsel: - - - - - - - - -

                                Lead Counsel: - - - - - - - - - -

                                The disputes requiring judicial attention are
                                listed below:



                                                   4
Case 1:19-cv-00662-CFC-CJB Document 37 Filed 01/21/20 Page 5 of 14 PageID #: 640




                                [provide here a non-argumentative list of
                                disputes requiring judicial attention]

                        111.    The moving party (i.e., the party seeking relief from the Court)

 should also file a "Motion For Teleconference To Resolve Discovery Dispute." The suggested

 text for this motion can be found in Magistrate Judge Burke's section of the Court's website, in

 the "Forms" tab, under the heading "Discovery Matters -- Motion to Resolve Discovery

 Dispute."

                        1v.     The Court will thereafter set a discovery telephone conference.

 Not less than ninety-six (96) hours prior to the teleconference, excluding weekends and

 holidays, the moving party shall file with the Court a letter, not to exceed four (4) pages, in no

 less than 12-point font, outlining the issues in dispute and its position on those issues. This

 submission shall include: (1) a proposed order, attached as an exhibit, setting out the nature of

 the relief requested of the Court; and (2) to the extent that the dispute relates to responses to

 certain discovery requests, an attached exhibit (or exhibits) containing the requests and the

 responses in dispute. Not less than forty-eight (48) hours prior to the teleconference, excluding

 weekends and holidays, any party opposing the application for relief may file a letter, not to

 exceed four (4) pages, in no less than 12-point font, outlining that party's reasons for its

 opposition. To the extent that factual issues are disputed or are otherwise central to the Court's

 analysis, the parties shall attach as an exhibit ( or exhibits) sworn declarations or affidavits

 regarding those issues. Each party shall submit two (2) courtesy copies of its discovery letter

 and any attachments to the Clerk's Office within one hour of e-filing.

                        v.      Should the Court find further briefing necessary upon the




                                                    5
Case 1:19-cv-00662-CFC-CJB Document 37 Filed 01/21/20 Page 6 of 14 PageID #: 641



 conclusion of the telephone conference, the Court will order it. Alternatively, the Court may

 choose to resolve the dispute prior to the telephone conference and will, in that event, cancel

 the conference.

                        v1.     Should counsel find, after good faith efforts-including verbal

 communication among Delaware and Lead Counsel for all parties to the dispute-that they are

 unable to resolve a dispute regarding the initial drafting of a protective order, the parties

 involved in the dispute shall submit a joint letter in substantially the following form:

                                Dear Judge Burke:

                                The parties in the above-referenced matter
                                write to request the scheduling of a
                                teleconference to resolve a protective
                                order dispute.

                                The following attorneys, including at least
                                one Delaware Counsel and at least one
                                Lead Counsel per party, participated in a
                                verbal meet-and-confer (in person and/or
                                by telephone) on the following date(s):

                                Delaware Counsel: - - - - - - - - - Lead Counsel:

                                The disputes requiring judicial attention are
                                listed below:

                                [provide here a non-argumentative list of
                                disputes requiring judicial attention]

                        vii.    The parties shall also file a "Joint Motion For Teleconference To

 Resolve Protective Order Dispute." The suggested text for this motion can be found in

 Magistrate Judge Burke's section of the Court's website, in the "Forms" tab, under the heading·

 "Discovery Matters -- Joint Motion to Resolve Protective Order Dispute."

                        v111.   The Court will thereafter set a protective order dispute



                                                   6
Case 1:19-cv-00662-CFC-CJB Document 37 Filed 01/21/20 Page 7 of 14 PageID #: 642



 teleconference.

                         1x.    Not less than ninety-six (96) hours prior to the teleconference,

 excluding weekends and holidays, each party shall file wjth the Court a letter, not to exceed two

 (2) pages, in no less than 12-point font, outlining the issues in dispute and its position on those

 issues. This submission should include the party's proposal as to how the content of the disputed

 portion(s) of the protective order should read. Not less than forty-eight (48) hours prior to the

 teleconference, excluding weekends and holidays, each party may file a letter, not to exceed two

 (2) pages, in no less than 12-point font, outlining that party's response to the opposing party's

 initial letter. Each party shall submit two (2) courtesy copies of its protective order dispute letter

 and any attachments to the Clerk's Office within one hour of e-filing.

                         x.    Should the Court find further briefing necessary upon the conclusion

of the telephone conference, the Court will order it. Alternatively, the Court may choose to

resolve the dispute prior to the telephone conference and will, in that event, cancel the conference.

        4.         Motions to Amend.

                   a.    Any motion to amend (including a motion for leave to amend) a pleading

 shall NOT be accompanied by an opening brief but shall, instead, be accompanied by a letter,

 not to exceed three (3) pages, describing the basis for the requested relief, and shall attach the

 proposed amended pleading as well, as a "blackline" comparison to the prior pleading.

                   b.    Within seven (7) days after the filing of a motion in compliance with

 this Order, any party opposing such a motion shall file a responsive letter, not to exceed five

 (5) pages.

                   c.    Within three (3) days thereafter, the moving party may file a reply

 letter, not to exceed two (2) pages, and, by this same date, the parties shall file a letter


                                                    7
Case 1:19-cv-00662-CFC-CJB Document 37 Filed 01/21/20 Page 8 of 14 PageID #: 643



 requesting a teleconference to address the motion to amend.

        5.      Motions to Strike.

                a.      Any motion to strike any pleading or other document shall NOT be

 accompanied by an opening brief but shall, instead, be accompanied by a letter, not to exceed

 three (3) pages, describing the basis for the requested relief, and shall attach the document to

 be stricken.

                b.      Within seven (7) days after the filing of a motion in compliance with

 this Order, any party opposing such a motion shall file a respon~ive letter, not to exceed five

 (5) pages.

                c.      Within three (3) days thereafter, the moving party may file a reply letter,

 not to exceed two (2) pages, and, by this same date, the parties shall file a letter requesting a

 teleconference to address the motion to strike.

         6.     Application to Court for Protective Order. Should counsel find it will be

 necessary to apply to the Court for a protective order specifying terms and conditions for the

 disclosure of confidential information, counsel should confer and attempt to reach an agreement

 on a proposed form of order and submit it to the Court within ten (10) days from the date of this

 Order. Should counsel be unable to reach an agreement on a proposed form of order, counsel

 must follow the provisions of Paragraph 3(g) above.

         Any proposed protective order must include the following paragraph:

                Other Proceedings. By entering this order and limiting the
                disclosure of information in this case, the Court does not intend to
                preclude another court from finding that information may be
                relevant and subject to disclosure in another case. Any person or
                party subject to this order who becomes subject to a motion to
                disclose another party's information designated "confidential" [the



                                                   8
Case 1:19-cv-00662-CFC-CJB Document 37 Filed 01/21/20 Page 9 of 14 PageID #: 644



                 parties should list any other level of designation, such as "highly
                 confidential," which may be provided for in the protective order]
                 pursuant to this order shall promptly notify that party of the motion
                 so that the party may have an opportunity to appear and be heard
                 on whether that information should be disclosed.

         7.      Papers Filed Under Seal. When filing papers under seal, counsel shall follow

 the District Court's policy on Filing Sealed Civil Documents in CM/ECF and section G of the

 Administrative Procedures Governing Filing and Service by Electronic Means. A redacted

 version of any sealed document shall be filed electronically within seven (7) days of the filing of

 the sealed document.

         8.     Courtesy Copies. The parties shall provide to the Court two (2) courtesy

copies of all briefs and one (1) courtesy copy of any other document filed in support of any

briefs (i.e., appendices, exhibits, declarations, affidavits etc.). This provision also applies to

papers filed under seal.

         9.      ADR Process. Having discussed the ADR process during the Rule 16 scheduling

 conference, the Court will schedule one or more teleconferences to discuss ADR with the

 parties during the pendency of this case.

         10.     Interim Status Report. On June 5, 2020, counsel shall submit a joint letter to

 the Court with an interim report on the nature of the matters in issue and the progress of

 discovery to date. Thereafter, if the Court deems it necessary, it will schedule a status

 conference.

          11.   Case Dispositive Motions.
                a.      No early motions without leave. All case dispositive motions, an opening

 brief, and affidavits, if any, in support of the motion shall be served and filed on or before

 October 30, 2020. No case dispositive motion under Rule 56 may be filed more than ten days



                                                    9
Case 1:19-cv-00662-CFC-CJB Document 37 Filed 01/21/20 Page 10 of 14 PageID #: 645



  before the above date without leave of the Court. Responsive briefs shall be filed no later than

  November 20, 2020. Reply briefs shall be filed no later than December 4, 2020.

               b.       Concise Statement of Pacts Requirement. Any motion for summary

 judgment shall be accompanied by a separate concise statement detailing each material fact as

  to which the moving party contends that there are no genuine issues to be tried that are essential

  for the Court's determination of the summary judgment motion (not the entire case). Any party

  who opposes the motion shall file and serve with its opposing papers a separate document

  containing a single concise statement that admits or disputes the facts set forth in the moving

  party's concise statement, as well as sets forth all material facts as to which it is contended there

  exists a genuine issue necessary to be litigated.

               c.       Focus of the Concise Statement. When preparing the separate concise

  statement, a party shall reference only the material facts that are absolutely necessary for the

  Court to determine the limited issues presented in the motion for summary judgment (and no

  others), and each reference shall contain a citation to a particular affidavit, deposition, or other

  document that supports the party's interpretation of the material fact. Documents referenced in

  the concise statement may, but need not, be filed in their entirety if a party concludes that the

  full context would be helpful to the Court (e.g., a deposition miniscript with an index stating

  what pages may contain key words may often be useful). The concise statement shall

  particularly identify the page and portion of the page of the document referenced. The document

  referred to shall have relevant portions highlighted or otherwise emphasized. The parties may

  extract and highlight the relevant portions of each referenced document, but shall ensure that

  enough of a document is attached to put the matter in context. If a party determines that an

  entire deposition transcript should be submitted, the party sh~mld consider whether a miniscript



                                                      10
Case 1:19-cv-00662-CFC-CJB Document 37 Filed 01/21/20 Page 11 of 14 PageID #: 646



  would be preferable to a full-size transcript. If an entire miniscript is submitted, the index of

  terms appearing in the transcript must be included, if it exists. When multiple pages from a

  single document are submitted, the pages shall be grouped in a single exhibit. Concise

  statements of fact shall comply with paragraphs 4, 9, and 16 of Judge Connelly's Scheduling

  Order for Non-Patent Cases.

                d.      Word Limits for Concise Statement. The concise statement in

 support of or in opposition to a motion for summary judgment shall be no longer than

 1,500 words.

                 e.     Affidavits and declarations. Affidavits or declarations setting

  forth facts and/or authenticating exhibits, as well as exhibits themselves, shall be

  attached only to the concise statement (i.e., not briefs).

                 f.     Scope of Judicial Review. When resolving motions for summary judgment,

  the Court shall have no independent duty to search and consider any part of the record not

  otherwise referenced in the separate concise statements of the parties. Further, the Court shall

  have no independent duty to review exhibits in their entirety, but rather will review only those

  portions of the exhibits specifically identified in the concise statements. Material facts set forth

  in the moving party's concise statement will be deemed admitted unless controverted by a

  separate concise statement of the opposing party.

          12.    Applications by Motion. Except as otherwise specified herein, any application to

  the Court shall be by written motion. Any non-dispositive motion should contain the statement

  required by Local Rule 7 .1.1.

           13. Pretrial Conference. On February 25, 2021 the Court will hold a Rule 16(e) final




                                                    11
Case 1:19-cv-00662-CFC-CJB Document 37 Filed 01/21/20 Page 12 of 14 PageID #: 647



  pretrial conference in court with counsel beginning at 4:00 p.m. The parties shall file a joint

  proposed final pretrial order in compliance with Local Rule 16.3(c) no later than 5:00 p.m. on

  the third business day before the date of the final pretrial conference. Unless otherwise ordered

  by the Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d) for

  the preparation of the proposed joint final pretrial order.

          14.   Motions in Limine. Motions in limine shall not be separately filed. All in limine

  requests and responses thereto shall be set forth in the proposed pretrial order. Each party shall

  be limited to three in limine requests, unless otherwise pennitted by the Court. The in limine

  request and any response shall contain the authorities relied upon; each in limine request may

  be supported by a maximum of 750 words of argument and may be opposed by a maximum of

  750 words of argument, and the party making the in limine request may add a maximum of250

  words in reply in support of its request. If more than one party is supporting or opposing an in

  limine request, such support or opposition shall be combined in a single 750-word submission

  (and, if the moving party, a 250-word reply). No separate briefing shall be submitted on in

  limine requests, unless otherwise permitted by the Court.

          15.   Page/Word Limitations. Where page limits are specified by order or rule, the

  parties shall use a word-count limit. For each page allowed by order or rule, the parties

  shall use up to 250 words. For example, where the page limit specified by rule is 20 pages,

  the maximum number of words for a party's submission would be 5,000 (20 x 250). A

  certification as to the total number of words must be included in any submission.

          16.   Font. The text for all briefs, letters, motions, and concise statements of fact shall

  be 14-point and in Times New Roman or similar typeface. Each such filing must include a

  certification by counsel that the filing complies with the type, font, and word limitations set


                                                   12
Case 1:19-cv-00662-CFC-CJB Document 37 Filed 01/21/20 Page 13 of 14 PageID #: 648



  forth in this Order. The person who prepares the certification may rely on the word count of

  the word-processing system used to prepare the filing.

           17.    Compendium of Cases. A party may submit with any briefing two courtesy copies

  of a compendium of the selected authorities on which the party would like the Court to focus.

  The parties should not include in the compendium authorities for general principles or

  uncontested points of law (e.g., the standards for summary judgment or claim construction). An

  authority that is cited only once by a party generally should not be included in the compendium.

  An authority already provided to the Court by another party should not be included in the

  compendium. Compendiums of cases shall not be filed electronically with the Court, but a

  notice of service of a compendium of cases shall be filed electronically with the Court.

  Compendiums shall comply with paragraph 9 of Judge Connelly's Scheduling Order for Non-

  Patent Cases.

            18. Jury Instructions, Voir Dire and Special Verdict Forms. Where a case is to be

  tried to a jury, pursuant to Local Rules 47.l(a)(2) and 51.1, the parties should file (i) proposed

  voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict

  forms no later than 5:00 p.m. on the third business day before the date of the final pretrial

  conference. The parties shall submit simultaneously with filing each of the foregoing four

  documents in Word format to cfc civil@ded.uscourts.gov.

           19. Trial. This matter is scheduled for a 5-day jury trial beginning at 9:00 a.m. on

  March 8, 2021 with the subsequent trial days beginning at 9:00 a.m. Until the case is submitted

  to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial will be

  timed, as counsel will be allocated a total number of hours in which to present their respective

  cases.


                                                     13
Case 1:19-cv-00662-CFC-CJB Document 37 Filed 01/21/20 Page 14 of 14 PageID #: 649



          20. ADR Process. This matter is refened to a magistrate judge to explore the possibility

 of alternative dispute resolution.




                                             Christopher J. Burke
                                             UNITED STATES MAGISTRATE JUDGE




                                                14
